ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




 Wilson v. Department of Financial & Professional Regulation, 2013 IL App (1st) 121509




Appellate Court            CHRIS WILSON, Plaintiff-Appellant, v. THE DEPARTMENT OF
Caption                    FINANCIAL AND PROFESSIONAL REGULATION, Division of
                           Banking of Department of Financial and Professional Regulation, and
                           MANUEL FLORES, Director of the Division of Banking of the
                           Department of Financial and Professional Regulation, Defendants-
                           Appellees.


District & No.             First District, Fifth Division
                           Docket No. 1-12-1509


Filed                      May 24, 2013


Held                       A 2009 amendment to the Residential Mortgage License Act providing
(Note: This syllabus       that licenses “shall not” be issued to anyone convicted at any time of a
constitutes no part of     felony involving fraud or dishonesty was properly applied to plaintiff in
the opinion of the court   denying his 2010 license renewal application because of his 2006 federal
but has been prepared      tax fraud conviction, notwithstanding his contention that application of
by the Reporter of         the amendment is an ex post facto law that violated his constitutional
Decisions for the          rights, took a property interest without just compensation and violated the
convenience of the         res judicata doctrine, since the amendment is not a penalty, but, rather,
reader.)
                           its intention is to protect consumers from unethical mortgage practices,
                           it does not violate the prohibition against ex post facto laws, no property
                           interest was affected by the denial of plaintiff’s application, and res
                           judicata did not apply because the orders involved responded to different
                           issues.


Decision Under             Appeal from the Circuit Court of Cook County, No. 11-CH-19462; the
Review                     Hon. Thomas R. Allen, Judge, presiding.
Judgment                    Affirmed.


Counsel on                  William C. Coughlin, of Law Offices of William C. Coughlin, P.C., of
Appeal                      Worth, for appellant.

                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Clifford W. Berlow, Assistant Attorney General,
                            of counsel), for appellees.


Panel                       PRESIDING JUSTICE McBRIDE delivered the judgment of the court,
                            with opinion.
                            Justices Howse and Taylor concurred in the judgment and opinion.



                                              OPINION

¶1           The issue in this appeal is whether a residential mortgage loan originator who was
        disciplined by the State of Illinois in 2007 for federal tax fraud convictions and then
        relicensed at the State’s discretion in 2007, 2008, and 2009 became permanently disqualified
        from relicensing by a 2009 amendment to the Residential Mortgage License Act of 1987
        (205 ILCS 635/7-3 (West 2010)) (Mortgage License Act) which indicates licenses “shall not”
        be issued to anyone convicted at any time of a felony involving fraud or dishonesty.
        Petitioner Christopher Mark Wilson contends the denial of his 2010 license renewal
        application by respondent Illinois Department of Financial and Professional Regulation
        (Department) due to his federal tax fraud convictions violates his state and federal
        constitutional rights because the 2009 law is being applied retroactively; is an ex post facto
        law; and has taken a property interest without just compensation. He also contends he is
        being punished a second time for the same conduct in violation of the doctrine of res
        judicata.
¶2           The relevant facts are straightforward and undisputed. Wilson, a resident of Lombard,
        Illinois, was first issued a residential mortgage loan originator license by the State of Illinois
        in 2005. The Mortgage License Act defines a “loan originator” as “any natural person who,
        for compensation or in the expectation of compensation, either directly or indirectly makes,
        offers to make, solicits, places, or negotiates a residential mortgage loan” and further
        specifies that no person “shall engage in the business of *** originating *** residential
        mortgage loans without first obtaining a license.” 205 ILCS 635/1-4(hh) (West 2010) (statute
        defining terms used in Mortgage License Act); 205 ILCS 635/1-3(a) (West 2010) (statute
        stating scope of Mortgage License Act and necessity of license). Wilson renewed the license
        without incident for the year 2006–the same year in which he entered a guilty plea in the


                                                   -2-
     United States District Court for the Northern District of Illinois and was convicted of the
     federal felony crimes of tax fraud in 2001 and impeding the Internal Revenue Service. See
     26 U.S.C. § 7206(1) (2000) (statute regarding fraud and false statements); 26 U.S.C.
     § 7212(a) (2000) (statute regarding obstruction of administration of internal revenue laws).
     Wilson was ordered to pay restitution for taxes owed and a $1,500 fine and put on two years’
     probation. He indicates the tax arrearage was $43,000, but the addition of interest and
     penalties increased his debt to $107,000. He also indicates he fully complied with the
     sentence.
¶3       Wilson disclosed the federal convictions when he applied for license renewal in 2007.
     He and the Department then agreed to disciplinary consequences that were documented in
     a consent order. The consent order indicates the convictions were potential grounds for
     denying renewal, but Wilson’s annual license would be renewed and then immediately
     suspended for 30 days and he would be subject to probation for 2 years. See 205 ILCS 635/7-
     1 (West 2006) (statute indicating loan originators must be registered and authorizing the
     creation of rules and regulations prescribing relevant qualifications, fees, examinations,
     education, supervision, enforcement, and other criteria); 38 Ill. Adm. Code 1050.2110(a)(6)
     (2005) (administrative rule indicating applicants must disclose any criminal conviction or
     adverse civil judgment involving monies, breach of trust, moral turpitude, or misfeasance or
     malfeasance). Wilson complied with the terms of probation and his license was renewed for
     the years 2008 and 2009.
¶4       Around this same time, however, federal and state laws were enacted to combat extensive
     fraud and predatory lending practices in the subprime residential mortgage market. A new
     federal law known as the Secure and Fair Enforcement for Mortgage Licensing Act of 2008
     or “SAFE Act” imposed background and education standards and required fingerprinting and
     issuance of unique, lifetime identifiers to prevent unscrupulous mortgage loan originators
     from simply moving from jurisdiction to jurisdiction. 12 U.S.C. §§ 5101-5116 (Supp. III
     2010); Bryce Gray, The Secure and Fair Enforcement for Mortgage Licensing Act of 2008,
     31 Rev. Banking & Fin. L. 51 (2011). Among the SAFE Act’s “minimum standards for
     licensing and registration” for mortgage loan originators was that:
         “[t]he applicant has not been convicted of, or pled guilty or nolo contendre to, a felony
         in a domestic, foreign, or military court:
                 (A) during the 7-year period preceding the date of the application for licensing
             and registration; or
                 (B) at any time preceding such date of application, if such felony involved an act
             of fraud, dishonesty, or a breach of trust, or money laundering.” 12 U.S.C. § 5104(b)
             (Supp. III 2010).
     Consistent with the SAFE Act, Illinois law was amended effective July 31, 2009, to preclude
     the Department from issuing a mortgage loan originator license unless:
         “[t]he applicant has not been convicted of, or pled guilty or nolo contendre to, a felony
         in a domestic, foreign, or military court:
                 (A) during the 7-year period preceding the date of the application for licensing
             and registration; or

                                              -3-
                  (B) at any time preceding such date of application, if such felony involved an act
              of fraud, dishonesty, or a breach of trust, or money laundering[.]” Pub. Act 96-112,
              § 5 (eff. July 31, 2009) (adding 205 ILCS 635/7-3(2)).
¶5        On June 18, 2010, the Department notified Wilson by mail of its determination that the
     new law rendered him ineligible for licensing and that the Department would no longer
     renew his annual registration. In the Department’s opinion, both aspects of the statute were
     implicated in that Wilson’s 2006 felony convictions were less than seven years old and they
     involved fraud or dishonesty. Accordingly, when Wilson applied for renewal in 2010, the
     Department denied his application. He appealed the decision to an administrative law judge
     who conducted a one-day hearing in 2011. At the hearing, Wilson argued that he otherwise
     met all requirements for license renewal and that the Department’s decision violated various
     constitutional rights. The hearing officer noted but declined to rule on Wilson’s
     constitutional arguments, because the officer considered arguments of that nature to be
     reserved for the courts. The hearing officer observed that the facts were not in dispute and
     that “[t]he gist of the disagreement between the parties is their different views concerning
     the effect of a recent change in the law.” The officer concluded the Department had proven
     that the Mortgage License Act required nonrenewal of Wilson’s registration. The officer
     forwarded his recommendation to the Director of the Division of Banking, who entered a
     final order directing the Department to adhere to its decision of non-renewal.
¶6        Wilson filed a three-count complaint in the circuit court of Cook County, seeking
     administrative review based on his constitutional claims, a declaratory judgment based on
     his constitutional claims, and an injunction and damage award based on section 1983 of the
     federal Civil Rights Act. 42 U.S.C. § 1983 (Supp. I 2008) (statute providing for award of
     damages, as opposed to typical award of specific performance, to those whose constitutional
     rights have been violated by someone acting under state authority). After briefing and oral
     arguments, the court denied Wilson’s administrative review arguments and “in light of the
     court’s ruling,” dismissed his other claims.
¶7        We are reviewing the decision of the agency rather than the decision of the circuit court
     (Zander v. Adams, 399 Ill. App. 3d 290, 293, 928 N.E.2d 492, 495 (2010); White v.
     Department of Employment Security, 376 Ill. App. 3d 668, 671, 875 N.E.2d 1154, 1157
     (2007)), and we will apply the de novo standard to Wilson’s arguments (Jackson v. City of
     Chicago, 2012 IL App (1st) 111044, ¶ 20, 975 N.E.2d 153 (constitutionality of statute
     addressed de novo); Currie v. Wisconsin Central, Ltd., 2011 IL App (1st) 103095, 961
N.E.2d 296 (relevance of res judicata addressed de novo); Zander, 399 Ill. App. 3d at 293,
     928 N.E.2d at 495 (questions of law are subject to de novo review).
¶8        On appeal, Wilson argues that the felony-conviction provision does not apply to him and
     is constitutionally infirm. More specifically, he first contends the law speaks only to the
     “issuance” of a new mortgage originator license and not to a “renewal,” and thus the fact that
     he held a license prior to the 2009 legislation prevents the Department from denying his
     request for renewal. He emphasizes the subtitle of the statute, “Issuance of license,” and its
     first sentence, “The Director shall not issue a mortgage loan originator license unless the
     Director makes [certain findings about the applicant, such as the lack of a felony conviction
     involving fraud or dishonesty].” (Emphases added.) 205 ILCS 635/7-3 (West 2010). Wilson

                                              -4-
contends these are indications that the law is applicable only to first-time licenses and not
their renewals. We could find this argument has been waived, because it is made only in
passing, without citation to relevant authority or full discussion and analysis, but we choose
to address it. We do not find any merit in this argument. This is the only statute that provides
for licensing in this profession. It does not distinguish between the first “issuance” and any
subsequent “issuance” of a mortgage loan originators license. Furthermore, section 7-6 of the
Mortgage License Act, which contains the “minimum standards for license renewal for
mortgage loan originators,” mandates that each person “continues to meet the minimum
standards for license issuance under Section 7-3,” satisfies the annual continuing education
requirements set out in section 7-7, and pays a renewal fee. 205 ILCS 635/7-6 (West 2010).
Thus, section 7-3 governs all mortgage loan originators, whether they be novice, first-time
license applicants; experienced professionals who have relocated and apply for their first
licensing in Illinois; or experienced Illinois renewals, like Wilson. In section 7-3, the General
Assembly imposed strict character and fitness standards on all Illinois mortgage loan
originators. Furthermore, Congress would have had no reason to limit the new felony-
conviction provision to first-time applicants rather than all individuals wanting to practice
as mortgage loan originators in this country. Congress acted in 2008 in response to what was
perceived to be widespread irresponsible, unethical, and incompetent conduct in the
subprime mortgage market, which are not behaviors attributable to inexperience. In addition,
the stated purpose of the Mortgage License Act is to protect Illinois consumers and stabilize
the economy by “governing the business practices of residential mortgage lenders and their
agents,” rather than governing only the inexperienced practitioners in this field. 205 ILCS
635/1-2(b) (West 2010). The General Assembly specified:
    “The activities of lenders and their offerings of financing for residential real property
    have a direct and immediate impact upon the housing industry, the neighborhoods and
    communities of this State, its homeowners and potential homeowners. The General
    Assembly finds that it is essential for the protection of the citizens of this State and the
    stability of the State’s economy that reasonable standards governing the business
    practices of residential mortgage lenders and their agents be imposed. The General
    Assembly further finds that the obligations of lenders and their agents to consumers in
    connection with making, soliciting, processing, placing or negotiating of residential
    mortgage loans are such as to warrant the uniform regulation of the residential mortgage
    lending process, including the application, solicitation, making and servicing of
    residential mortgage loans. The purpose of this Act is to protect Illinois consumers
    seeking residential mortgage loans and to ensure that the residential mortgage lending
    industry is operating fairly, honestly and efficiently, free from deceptive and anti-
    competitive practices. The purpose of this Act is to regulate residential mortgage to
    benefit our citizens ***.” 205 ILCS 635/1-2(b) (West 2010).
To accomplish this statutory purpose, the enacted standards not only preclude felons from
practicing in the mortgage origination field, but also require applicants to demonstrate
“character, and general fitness so as to command the confidence of the community” and
provide a basis for the Department to determine that the person “will operate honestly, fairly,
and efficiently.” 205 ILCS 635/7-3(3) (West 2010). One may demonstrate his or her personal

                                          -5-
       financial responsibility by maintaining a clean credit report and a civil record free of
       outstanding judgments, tax liens, educational loan defaults, nonpayment of child support, and
       foreclosures. 205 ILCS 635/7-3(3) (West 2010). Given the purpose of the Mortgage License
       Act, it would have been inappropriate to impose these standards on some licensees but not
       others.
¶9         Wilson also argues, however, that the felony-conviction provision should “not be given
       retroactive application” because it “attach[es] new, drastic legal consequences to events
       completed before it’s [sic] enactment” in violation of Wilson’s right to substantive due
       process. Our analysis of this constitutional argument relies heavily on Consiglio, a recent
       First District opinion that rejected the argument Wilson now raises. Consiglio v. Department
       of Financial & Professional Regulation, 2013 IL App (1st) 121142. That case concerned the
       constitutionality of a new law that revoked the licenses of health care workers who had
       previous convictions for battering patients.
¶ 10       Dr. Mohammed Kalleluddin was a physician who was convicted of four counts of
       misdemeanor battery upon female patients in 2000, his medical license was suspended for
       two years, and when it was restored, he was subject to indefinite probation; however, after
       an administrative hearing, the Department terminated the probation in 2007 and restored his
       medical license without any encumbrance. Consiglio, 2013 IL App (1st) 121142, ¶ 3. The
       law at issue in Consiglio took effect about four years later on August 20, 2011. Consiglio,
       2013 IL App (1st) 121142, ¶ 1. Dr. Nercy Jafari was a physician convicted in 2001 of
       misdemeanor criminal sexual abuse of misconduct involving a female patient, he was
       sentenced to two years’ probation and required to register as a sex offender for 10 years, the
       Department determined his medical license did not need to be suspended or limited in any
       way, and four days after his duty to register as a sex offender expired, the new law took
       effect. Consiglio, 2013 IL App (1st) 121142, ¶ 4. Dr. Angelo Consiglio was a physician who
       pled guilty to misdemeanor battery upon a female patient in his medical office in 2004, his
       license was suspended for about a year and a half and then subject to indefinite probation,
       but in 2006, the Department fully restored his license to practice, unencumbered. Consiglio,
       2013 IL App (1st) 121142, ¶ 5. The fourth health care worker was Dr. Heroshi Hayashi, a
       chiropractor convicted in 2007 of misdemeanor battery for inappropriately touching a female
       patient, and in 2008 the Department disciplined him by suspending his license for 30 days
       and putting him on 3 years’ probation. Consiglio, 2013 IL App (1st) 121142, ¶ 6.
¶ 11       Once the new law took effect in 2011, the Department permanently revoked the four
       health care worker licenses without hearing, pursuant to the plain terms of the law, based on
       the prior convictions. Consiglio, 2013 IL App (1st) 121142, ¶¶ 6-7. The doctors argued in
       part that the new law operated retroactively in a way that violated their constitutional rights
       to substantive due process. Consiglio, 2013 IL App (1st) 121142, ¶ 10. The court responded
       that the law was not retroactively applied:
           “The fact that application of the [statute’s] mandatory revocation provisions may depend
           upon criminal acts which predate its effective date does not necessarily render it
           retroactive in nature. [Citations.]
               Indeed, although the [statute] may draw upon antecedent convictions for its


                                                -6-
           operation, it does not impose new legal consequences to the plaintiffs’ convictions or
           their right to practice medicine in the years after their convictions and prior to its
           effective date. ‘Rather, the statute looks prospectively at [their] right to continue
           practicing medicine in the future.’ Bhalerao v. Illinois Department of Financial &
           Professional Regulations, 834 F. Supp. 2d 775, 783 (N.D. Ill. 2011). As the court held
           in Bhalerao, the [statute] creates a present and future effect on present and future
           conduct, and has no effect on the plaintiffs’ rights to practice medicine in the past. Id. at
           783–84; [citation]; United States v. Leach, 639 F.3d 769, 773 (2011) (finding new Sex
           Offender Registry and Notification Act was not retroactive merely because it applied to
           convictions that predated its enactment; rather, the law created ‘new, prospective legal
           obligations based on the person’s prior history’). In sum, the [statute] affects only the
           plaintiffs’ rights to practice as health care workers subsequent to its enactment, and it is
           not retroactive in a manner that triggers the substantive due process protections described
           in [case law].” Consiglio, 2013 IL App (1st) 121142, ¶¶ 15-16.
¶ 12       Similarly, here, the fact that the Mortgage License Act draws upon antecedent facts or
       upsets Wilson’s expectations based in prior law does not necessarily mean the Mortgage
       License Act is retroactive. The Mortgage License Act does not impose new legal
       consequences to his tax fraud convictions or affect his ability to practice in the mortgage loan
       origination field after his 2006 convictions and prior to the legislation’s effective date in mid
       2009. It does not call into question his previous work as a mortgage loan originator. Rather,
       the Mortgage License Act affects only Wilson’s right to practice his chosen profession in the
       present and in the future. Based on an antecedent event–his felony crime convictions in
       2006–the Mortgage License Act restricts his present and future participation in the mortgage
       loan market. It affects his rights subsequent to the law’s effective date in 2009 and is not
       retroactive in the true sense of that term.
¶ 13       Wilson next argues that, as applied, the felony-conviction provision is an ex post facto
       law prohibited by article I, section 9, of the United States Constitution (U.S. Const., art. I,
       § 9) and article I, section 16, of the Illinois Constitution (Ill. Const. 1970, art. I, § 16) because
       in 2009 it increases the punishment for his 2006 guilty pleas to the federal felony charges.
       The prohibition on ex post facto or retroactive laws “restrains Congress and state legislatures
       from enacting arbitrary or vindictive legislation” and “assures that statutes give fair warning”
       and that individuals may “rely on their meaning until explicitly changed.” Fletcher v.
       Williams, 179 Ill. 2d 225, 229-30, 688 N.E.2d 635, 638 (1997). “Elementary considerations
       of fairness dictate that individuals should have an opportunity to know what the law is and
       to conform their conduct accordingly; [their] settled expectations should not be lightly
       disrupted.” Landgraf v. USI Film Products, 511 U.S. 244, 265 (1994).
¶ 14       “While the constitutional prohibition against ex post facto laws generally applies only to
       penal statutes [citation], it has been applied to civil statutes which can fairly be characterized
       as punitive [citation].” Consiglio, 2013 IL App (1st) 121142, ¶ 32. In other words, as a
       general rule, the prohibition on ex post facto laws is about criminal statutes. Consiglio, 2013
IL App (1st) 121142, ¶ 32; Kansas v. Hendricks, 521 U.S. 346, 361 (1997) (regarding law
       providing for involuntary civil commitment of sexually violent predator); Landgraf, 511 U.S.
       at 266 (regarding law providing for damages for intentional discrimination). The Mortgage

                                                   -7-
       License Act is plainly a civil statute. It is part of the “Financial Regulation” chapter of
       Illinois law, rather than part of its Criminal Code of 1961 (720 ILCS 5/1-1 et seq. (West
       2010)) and the statute is administered by the Department (205 ILCS 635/4-1(k) (West 2010))
       rather than the State’s Attorney, who is responsible for enforcing the state’s criminal laws
       (55 ILCS 5/3-9005 (West 2010)). These are indications Illinois’ legislators did not view the
       statute as a punitive law. Ultimately, though, whether the civil sanction of denial of a state
       license renewal may be fairly characterized as punitive, and therefore, as an ex post facto law,
       is determined by considering the same seven factors used in a double jeopardy analysis.
       Consiglio, 2013 IL App (1st) 121142, ¶ 33 (citing Smith v. Doe, 538 U.S. 84, 97 (2003)
       (applying same seven Kennedy factors used in double jeopardy analysis to ex post facto
       analysis)). No single factor is considered dispositive. Smith, 538 U.S. at 97.
¶ 15        “Under the first factor, a statute imposes an affirmative disability or restraint [on a
       person’s movement or activities] when *** [the sanction it imposes] smacks of the infamous
       punishment of imprisonment.” Consiglio, 2013 IL App (1st) 121142, ¶ 26. In our opinion,
       the Mortgage License Act as applied to Wilson imposes serious consequences, but the statute
       does not have a punitive effect. Although it keeps him from engaging in his chosen
       profession, he is free to pursue another occupation that does not require a mortgage loan
       originator license. The inability to renew this particular type of license is not equivalent to
       imprisonment. Moreover, the stated and obvious intent of the Mortgage License Act is to
       protect consumers and restore confidence and stability in the economy and it was not enacted
       as additional punishment for Wilson’s past criminal conduct.
¶ 16        Second, license revocation historically has not been regarded as a form of punishment.
       Consiglio, 2013 IL App (1st) 121142, ¶ 22 (indicating revocation of a voluntarily granted
       privilege, like a license, has not been regarded as punishment); Hudson v United States, 522
U.S. 93, 104 (1997) (indicating punitive fines and debarment of bank chairman were not
       sufficiently punitive that subsequent criminal prosecution for the same violations was
       contrary to double jeopardy clause, even where the purpose of the civil sanctions was
       punishment of the offender and deterrence of others); People v. Lavariega, 175 Ill. 2d 153,
       156-57, 676 N.E.2d 643, 644-45 (1997) (determining that summary suspension of
       defendant’s driver’s license for refusing or failing to complete blood-alcohol test did not
       constitute punishment for double jeopardy purposes and therefore did not preclude
       prosecution for driving under the influence). “Instead, changing the requirements for
       licensure in Illinois has historically been viewed as a civil determination for the protection
       of the public, rather than as a criminal penalty.” Bhalerao, 834 F. Supp. 2d at 789. Again,
       the apparent intent of the Mortgage License Act is to protect consumers and restore
       confidence and stability in the mortgage marketplace and the new law does not punish
       Wilson.
¶ 17        Third, the felony-conviction provision does not contain a scienter requirement–it states
       only that an individual may not retain a mortgage loan originator license if that individual
       has been convicted of certain crimes. 205 ILCS 635/7-3(2) (West 2010). However, because
       the underlying fraud conviction would require proof of scienter (or a guilty plea such as
       Wilson’s), this third factor indicates that Mortgage License Act is punitive. Consiglio, 2013
IL App (1st) 121142, ¶ 26. Cf. People v. Malchow, 193 Ill. 2d 413, 422, 739 N.E.2d 432, 440

                                                 -8-
       (2000) (where the supreme court examined the disputed sex offender notification statute
       rather than the underlying criminal act to determine whether the law included a scienter
       requirement).
¶ 18        Fourth, even if the felony-conviction provision may act as retribution or deterrence to
       some, it is not very effective at accomplishing these traditional goals of criminal punishment.
       It accomplishes very little toward these goals because when the felony-conviction provision
       was enacted in 2009, mortgage loan originator licenses were already subject to possible
       revocation for criminal convictions and the change from discretionary revocation to
       mandatory revocation is unlikely to add to the deterrent effect of the existing law. Consiglio,
       2013 IL App (1st) 121142, ¶ 27; see Malchow, 193 Ill. 2d at 423, 739 N.E.2d at 440
       (indicating that civil statutes frequently have some deterrent effect, but that alone does not
       make them punitive statutes); Hudson, 522 U.S. at 104 (same). Thus, the fourth factor does
       not indicate the Mortgage License Act has a punitive effect.
¶ 19        However, the fifth relevant factor weighs in Wilson’s favor, and is conceded by the
       Department, because the felony conviction provision applies to behavior that is already
       criminal. Consiglio, 2013 IL App (1st) 121142, ¶ 28.
¶ 20        Sixth, the statute has another purpose besides punishment, in that it is intended to restore
       consumer confidence and protect them from predatory and unethical mortgage lending
       practices. Consiglio, 2013 IL App (1st) 121142, ¶ 28.
¶ 21        And, finally, we look to whether the sanction is excessive in proportion to the statute’s
       non-punitive purpose, and conclude that although Wilson apparently practiced in the
       mortgage loan origination field in 2006, 2007, 2008, and 2009, without any reported
       incident, his removal from the field is consistent with the overall purpose of the felony-
       conviction provision of restoring the confidence of the community. Consiglio, 2013 IL App
       (1st) 121142, ¶ 29.
¶ 22        Taken together, the seven factors do not weigh in favor of concluding that the statute has
       a punitive effect sufficient to overcome its lack of punitive intent. Accordingly, we hold that
       it does not violate the proscription on ex post facto laws.
¶ 23        We also reject Wilson’s contention that the denial of his application for license renewal
       is a violation of his constitutional rights because it amounts to a taking for which he did not
       receive just compensation. The fifth amendment of the United States Constitution provides
       that “private property” shall not “be taken for public use, without just compensation.” U.S.
       Const. amend. V; Phillips v. Washington Legal Foundation, 524 U.S. 156 (1998) (indicating
       that interest accruing on attorney trust accounts were private property within the meaning of
       the constitution’s takings clause); Canel v. Topinka, 212 Ill. 2d 311, 818 N.E.2d 311 (2004)
       (same with respect to dividends and interest accruing on unclaimed property presumed to be
       abandoned and placed in the state’s custody for safekeeping). Wilson’s argument fails
       immediately because he did not have a protected property interest with the meaning of the
       takings clause in a mortgage originator license because he did not have a vested right to
       receipt of that license. See John v. Department of Professional Regulation, 305 Ill. App. 3d
964, 970, 713 N.E.2d 673, 677-78 (1999) (indicating that vested rights are protected from
       legislative interference, Illinois registered nursing license was not a vested right, legislature


                                                 -9-
       could amend license requirements); Wineblad v. Department of Registration & Education,
       161 Ill. App. 3d 827, 515 N.E.2d 705 (1987) (indicating legislature could amend physician
       assistant license requirements after licenses were issued). Wilson had no right to demand
       retention or renewal of that license and at all times, the Department had the authority to
       revoke, suspend, or refuse to renew the license. Because no vested right was affected, no
       property interest was affected and the takings clause was not implicated by the Department’s
       decision.
¶ 24       Finally, Wilson contends that once he was disciplined by the Department in 2007 due to
       his guilty pleas to the federal crimes, the Department could not revoke his license due to his
       guilty pleas to the federal crimes. Here, we again take guidance from Consiglio’s analysis
       regarding the new law requiring revocation of a health care provider license where the
       licensee has been convicted of a sex crime:
           “At the time the Department entered its original orders punishing the plaintiffs, Illinois
           law did not require that their licenses be revoked under the circumstances presented here.
           Now, license revocation is mandated by the Act. Accordingly, the Department’s original
           orders reflected the Department’s determination as to whether license revocation was
           warranted, while the Department’s current orders reflect its administration of a law
           requiring revocation. The two orders respond to different issues, and they were issued
           pursuant to different statutes. For these reasons, res judicata does not apply.” Consiglio,
           2013 IL App (1st) 121142, ¶ 45.
       Based on this reasoning, we reject Wilson’s contention that the Department’s prior
       disciplinary measure precludes the Department from applying the new felony-conviction
       provision to him. The 2007 and 2010 orders respond to different issues. The 2007 order does
       not trigger res judicata.
¶ 25       The decision of the Department refusing to renew Wilson’s mortgage originator license
       in 2010 is affirmed.

¶ 26      Affirmed.




                                                -10-